DETAILED ACTION
Claims 1-5, 8 and 9 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the following limitation: “the mapper comprising: a metadata curation module configured to process the metadata extracted from the one or more sources according to a set of rules and criteria; and a relationship exported module configured to create one or more initial relational network clusters, in which the metadata is represented as separate entities with relationships to a file entity, based on the processed metadata from the metadata, curation module, the relationship exporter module is further configured to export the initial metadata cluster to the relational network of the fixed layer and further configured to calculate a score for each metadata instance, the scoring signifying the quality, trustworthiness and usefulness of each metadata instance; the mapper being further configured to parse and map the one or more relational network clusters created by the relationship exporter module to the relational structure of the fixed layer network, thereby creating a relational network with relationships between the metadata describing the data information and the metadata entities of the fixed layer network, all metadata instances of the fixed layer having a calculated score, a combined score of the metadata of the initial cluster and the fixed layer is determined and provided as a property for the relationship; at least one of a weight and probability of being correct is determined for relationships based on the relationship properties and the metadata for increasing accuracy of navigation of the data information.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169